Citation Nr: 1748423	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for bone cancer.

2.	Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for loss of bone density.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION
The Veteran served in the U.S. Navy from August 1945 to October 1947 and September 1950 to May 1952.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which declined to reopen claims of entitlement to service connection for bone cancer and loss of bone density.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed February 2007 rating decision denied service connection for bone cancer.  

2. An unappealed February 2007 rating decision denied service connection for loss of bone density.

3. The evidence received since the February 2007 rating decision does not relate to unsubstantiated facts in the previously denied claim; and fails to raise a reasonable possibility of substantiating the claim for service- connection for bone cancer.

4. The evidence received since the February 2007 rating decision does not relate to unsubstantiated facts in the previously denied claim; and fails to raise a reasonable possibility of substantiating the claim for service- connection for loss of bone density.



CONCLUSIONS OF LAW

1. The February 2007 rating decision denying service connection for bone cancer is final.  38 U.S.C.A. §§ 7103, 7104 (West 20014); 38 C.F.R. § 20.1100 (2016).

2. The February 2007 rating decision denying service connection for loss of bone density is final.  38 U.S.C.A. §§ 7103, 7104 (West 20014); 38 C.F.R. § 20.1100 (2016).
      
3.	The evidence received since the February 2007 rating decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for bone cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.	The evidence received since the February 2007 rating decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for loss of bone density.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Merits of the Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  However, the Veteran may request that VA reopen the claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for bone cancer and loss of bone density was initially denied by a February 2007 rating decision.  The Veteran was notified in a letter dated March 2007.  The basis for the original denial was a lack of in-service incurrence and the lack of a nexus between the Veteran's current diagnosis and his active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2016).  

In April 2010, the Veteran again applied to have both claims reopened.  In October 2011, the claims were both denied because the evidence submitted was not new and material.  In December 2011 the Veteran filed a notice of disagreement.  A February 2013 statement of the case again denied both issues because the evidence submitted was not new and material.  In August 2013, the Veteran appealed both issues.  The Board has carefully reviewed the newly submitted evidence.  And while such evidence is considered new, it is not material.  More specifically, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for bone cancer or service connection for the loss of bone density.  In this case, it does not demonstrate the Veteran's bone cancer or bone density loss is related to his active duty service or any incident therein.  Because none of this newly submitted evidence, including the 1965 medical letter indicating marked degenerative disc disease at C5-C6, pertains to the reason for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claims of entitlement to service connection for bone cancer and loss of bone density are denied.  38 C.F.R. § 3.156 (a).

None of this newly submitted evidence pertains to the reason for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for bone cancer and loss of bone density is denied.  38 C.F.R. 3.156 (a).  To open and consider these claims on the merits would be a hollow and technical decision, given the paucity of evidence to even trigger VA's further duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J. concurring) ("[I]f the evidence is not sufficient to trigger the duty to assist, then reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

As the newly submitted evidence does not pertain to the reason for the prior denial and does not raise the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for bone cancer and loss of bone density is denied.  38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for bone cancer; the appeal is denied.

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for loss of bone density; the appeal is denied.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


